DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the amendments filed on June 29, 2022. Claims 1-9 and 14-16 are amended; claims 17-18 are newly added; and claims 1-18 are pending and examined below.


Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 	Claims 1, 4-7 and 16-18 are rejected under 35 U.S.C. 102(b) as being anticipated by Oguchi et al. (U.S. 2008/0052627).
With regard to claim 1, Oguchi teaches a display device for a vehicle (Figs. 1-2, display monitor 16; Figs. 3A-4B), the display device comprising: 
     a touch screen (Fig. 1, touch panel 111; [0013] a touch panel that forms a touch switch); and
     a processor (Fig. 1, 11; Fig. 2, 21; [0024] the control circuit 11 constituted with a microprocessor; [0036] the DCU control circuit 21, which executes overall control of the DCU 17, comprises a microprocessor) configured to, in response to receiving an input operation performed using a first operation portion displayed on the touch screen or a second operation portion physically provided to the touch screen (Fig. 3A; [0013] it is preferred that a touch panel that forms a touch switch by interlocking with an icon or a button on display, is disposed over a display screen at the display monitor; [0031] The user, prompted by instructions provided on the display screen at the display monitor 16, touches a button switch on the panel with his finger so as to perform a setting operation such as destination selection), 
 	cause the touch screen to display an icon in response to a specific condition being not satisfied (Fig. 5, S501 and S503; [abstract] an on-vehicle display…a display monitor at which the first image and the second image are displayed within a screen, and the image generation unit does not include an image of an icon or a button, operation of which by a driver is restricted, in the first image, includes the image of the icon or the button in the second image; [0038] In addition, the video switch 25 outputs to the display monitor 16 an image to be brought up at the display monitor 16 to be viewed from the driver's seat side (hereafter referred to as a driver's seat-side image) and an image to be brought up at the display monitor 16 to be viewed from the passenger's seat side (hereafter referred to as a passenger's seat-side image) separately from each other. For instance, it may output a map image as the driver's seat-side image and output a map image superimposed with icon and button images as the passenger's seat-side image. Or it may output a map image as the driver's seat-side image and output a digital terrestrial broadcast image as the passenger's seat-side image; [0042] If the main menu is opened while the driver is driving the vehicle, the driver is bound to be distracted and, for this reason, access to the menu screen by the user occupying the driver's seat is restricted while the vehicle is in the traveling state), the icon corresponding to an instruction arising from the input operation (Fig. 3A, 32c; [0042] If the main menu is opened while the driver is driving the vehicle…), and
 	prohibit the touch screen from displaying the icon in response to the specific condition being satisfied (Figs. 4A-4B; Fig. 5, S501 and S502; [0042] If the main menu is opened while the driver is driving the vehicle, the driver is bound to be distracted and, for this reason, access to the menu screen by the user occupying the driver's seat is restricted while the vehicle is in the traveling state. Accordingly, the menu button 32c is not displayed in the driver's seat-side image, as shown in FIG. 4A while the vehicle is in the traveling state. In the passenger's seat-side image, on the other hand, a menu button 32c1 is displayed, as shown in FIG. 4B. The display position of the menu button 32c1 is altered constantly and randomly as it moves to the display position indicated by the menu button 32c2 and then to the display position indicated by the menu button 32c3, for instance. Then, if the menu button assuming a random position among 32c1.about.32c3 in the passenger's seat-side image is operated, the menu screen 33 shown in FIG. 3B is brought up to be viewed as the passenger's seat-side image only).

With regard to claim 4, the limitations are addressed above and Oguchi teaches wherein: 
 	the specific condition has been satisfied in a case in which a further instruction equivalent to the input operation has been performed by an operation other than the input operation (Figs. 4A-4B; Fig. 5, S501 and S502; [0042] If the main menu is opened while the driver is driving the vehicle, the driver is bound to be distracted and, for this reason, access to the menu screen by the user occupying the driver's seat is restricted while the vehicle is in the traveling state. Accordingly, the menu button 32c is not displayed in the driver's seat-side image, as shown in FIG. 4A while the vehicle is in the traveling state. In the passenger's seat-side image, on the other hand, a menu button 32c1 is displayed, as shown in FIG. 4B. The display position of the menu button 32c1 is altered constantly and randomly as it moves to the display position indicated by the menu button 32c2 and then to the display position indicated by the menu button 32c3, for instance. Then, if the menu button assuming a random position among 32c1.about.32c3 in the passenger's seat-side image is operated, the menu screen 33 shown in FIG. 3B is brought up to be viewed as the passenger's seat-side image only).

With regard to claim 5, the limitations are addressed above and Oguchi teaches wherein the operation other than the input operation is a speech input operation ([0023] a speaker 19; [0031] through the speaker 19, audio messages providing the user with operation guidance and route guidance are output, In addition, audio information in a digital terrestrial broadcast received at the digital terrestrial broadcast reception unit 110 is output through the speaker 19).

With regard to claim 6, the limitations are addressed above and Oguchi teaches wherein the operation other than the input operation is a further input operation using a switch provided to an input device other than the touch screen ([0013] a touch panel that forms a touch switch by interlocking with an icon or a button on display, is disposed over a display screen at the display monitor; [0031] the input device 18, which includes operation keys operated by the user to set various commands and the like, may be realized as button switches on the operation panel or hardware switches disposed around the panel).

With regard to claim 7, the limitations are addressed above and Oguchi teaches wherein the operation other than the input operation includes at least one of
 	a further input operation using a switch provided to an input device other than the touch screen, or 
 	a speech input operation ([0023] a speaker 19; [0031] through the speaker 19, audio messages providing the user with operation guidance and route guidance are output, In addition, audio information in a digital terrestrial broadcast received at the digital terrestrial broadcast reception unit 110 is output through the speaker 19).

With regard to claim 16, the medium claim corresponds to the device claim 1, respectively, and therefore is rejected with the same rationale. 

With regard to claim 17, the limitations are addressed above and Oguchi teaches wherein 
 	the processor is configured to, in response to receiving the input operation performed using the first operation portion or the second operation portion (Figs. 4A-4B; Fig. 5, S501 and S502; [0042] If the main menu is opened while the driver is driving the vehicle, the driver is bound to be distracted and, for this reason, access to the menu screen by the user occupying the driver's seat is restricted while the vehicle is in the traveling state. Accordingly, the menu button 32c is not displayed in the driver's seat-side image, as shown in FIG. 4A while the vehicle is in the traveling state. In the passenger's seat-side image, on the other hand, a menu button 32c1 is displayed, as shown in FIG. 4B. The display position of the menu button 32c1 is altered constantly and randomly as it moves to the display position indicated by the menu button 32c2 and then to the display position indicated by the menu button 32c3, for instance. Then, if the menu button assuming a random position among 32c1.about.32c3 in the passenger's seat-side image is operated, the menu screen 33 shown in FIG. 3B is brought up to be viewed as the passenger's seat-side image only), cause the touch screen to display the icon in a vicinity of the first operation portion or the second operation portion to which the input operation was received in response to the specific condition being not satisfied (Fig. 3A, 32c; Fig. 5, S501 and S503; [abstract] an on-vehicle display…a display monitor at which the first image and the second image are displayed within a screen, and the image generation unit does not include an image of an icon or a button, operation of which by a driver is restricted, in the first image, includes the image of the icon or the button in the second image; [0038] In addition, the video switch 25 outputs to the display monitor 16 an image to be brought up at the display monitor 16 to be viewed from the driver's seat side (hereafter referred to as a driver's seat-side image) and an image to be brought up at the display monitor 16 to be viewed from the passenger's seat side (hereafter referred to as a passenger's seat-side image) separately from each other. For instance, it may output a map image as the driver's seat-side image and output a map image superimposed with icon and button images as the passenger's seat-side image. Or it may output a map image as the driver's seat-side image and output a digital terrestrial broadcast image as the passenger's seat-side image; [0042] If the main menu is opened while the driver is driving the vehicle, the driver is bound to be distracted and, for this reason, access to the menu screen by the user occupying the driver's seat is restricted while the vehicle is in the traveling state).

With regard to claim 18, the medium claim corresponds to the device claim 17, respectively, and therefore is rejected with the same rationale. 




Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oguchi et al. (U.S. 2008/0052627) in view of Yamada (U.S. 2020/0218076).
With regard to claim 2, the limitations are addressed above and Oguchi teaches wherein cases in which the specific condition has been satisfied (Figs. 4A-4B; Fig. 5, S501 and S502; [0042] If the main menu is opened while the driver is driving the vehicle, the driver is bound to be distracted and, for this reason, access to the menu screen by the user occupying the driver's seat is restricted while the vehicle is in the traveling state. Accordingly, the menu button 32c is not displayed in the driver's seat-side image, as shown in FIG. 4A while the vehicle is in the traveling state. In the passenger's seat-side image, on the other hand, a menu button 32c1 is displayed, as shown in FIG. 4B. The display position of the menu button 32c1 is altered constantly and randomly as it moves to the display position indicated by the menu button 32c2 and then to the display position indicated by the menu button 32c3, for instance. Then, if the menu button assuming a random position among 32c1.about.32c3 in the passenger's seat-side image is operated, the menu screen 33 shown in FIG. 3B is brought up to be viewed as the passenger's seat-side image only). However, Oguchi does not specifically teach:
- 	in a case include cases in which predetermined high priority information is being displayed on the touch screen
Yamada teaches a virtual image display device [abstract] such as a heads-up display provided in a vehicle [0003]. Yamada also teaches a case in which predetermined high priority information is being displayed ([0051] When the vision is low, the display image generator 23 increases the outline dimension of the images by adjusting the relative positions of and changing the arrangement of the images corresponding to the information having a high priority level in the area of the display image including a space created by excluding an image corresponding to the information having a low priority level; [0051] When the vision is low, the display image generator 23 increases the outline dimension of the images by adjusting the relative positions of and changing the arrangement of the images corresponding to the information having a high priority level in the area of the display image; [0052] the display image generator 23 generates the display image that includes all of low-priority, medium-priority, and high-priority information shown in FIG. 4…  the display image generator 23 excludes low-priority and medium-priority information and generates the display image that includes high-priority information; [0063] In the case the vision of the user measured by the vision measurement interface 21 is 0.8 or higher and lower than 1.2, for example, the display image generator 23 determines that the vision is medium; [0064] generates the display image that includes images corresponding to, of the information acquired by the display information acquirer 22, the information defined to have the “high” priority level in the priority level table 11a) on the touch screen ([0038] a switch such as a touch-sensitive panel…built in a display device). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the vehicle display device as taught by Oguchi, to have included the arrangement of images having a high priority as taught by Yamada, to have achieved an on-vehicle display device displayed at an image of an icon or button operation of which by a driver is restricted.

With regard to claim 3, the limitations are addressed above and Oguchi teaches wherein: 
 	the touch screen is provided inside a vehicle cabin of the vehicle (Fig. 1, touch panel 111; [0013] a touch panel that forms a touch switch; [0034] the touch panel 111 is a transparent panel disposed over the monitor screen of the display monitor 16 and thus, a display screen brought up at the display monitor 16 is viewed through the touch panel 111); and
 	is an image of surroundings of the vehicle captured by a camera (Fig. 6; [0012] the operation of which by the driver is not restricted is a button to be operated to indicate wide area/detailed setting for the map image; [0023] a map of an area around the subject vehicle position to be viewed from the driver's seat side and allow a digital terrestrial broadcast video image to be viewed from the passenger's seat side; [0027] the map display data include a plurality of sets of map data each provided at a specific scaling factor among various scaling factors ranging from wide-area to detailed, and the scaling factor for the map display can be adjusted at a request from the user of the navigation system 1; [0040] a wide area button 32a, to be operated to switch the display of a map 30 to a wide area map; [0048] if an infrared sensor or a video camera detects that the hand of the user occupying the passenger's seat has moved close to the navigation system 1, the restricted button may be displayed in the passenger's seat-side image only). However, Oguchi does not specifically teach:
-	the predetermined high priority information
Yamada teaches a virtual image display device [abstract] such as a heads-up display provided in a vehicle [0003]. Yamada also teaches a case in which predetermined high priority information is being displayed ([0051] When the vision is low, the display image generator 23 increases the outline dimension of the images by adjusting the relative positions of and changing the arrangement of the images corresponding to the information having a high priority level in the area of the display image including a space created by excluding an image corresponding to the information having a low priority level; [0051] When the vision is low, the display image generator 23 increases the outline dimension of the images by adjusting the relative positions of and changing the arrangement of the images corresponding to the information having a high priority level in the area of the display image; [0052] the display image generator 23 generates the display image that includes all of low-priority, medium-priority, and high-priority information shown in FIG. 4…  the display image generator 23 excludes low-priority and medium-priority information and generates the display image that includes high-priority information; [0063] In the case the vision of the user measured by the vision measurement interface 21 is 0.8 or higher and lower than 1.2, for example, the display image generator 23 determines that the vision is medium; [0064] generates the display image that includes images corresponding to, of the information acquired by the display information acquirer 22, the information defined to have the “high” priority level in the priority level table 11a) on the touch screen ([0038] a switch such as a touch-sensitive panel…built in a display device). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the vehicle display device as taught by Oguchi, to have included the arrangement of images having a high priority as taught by Yamada, to have achieved an on-vehicle display device displayed at an image of an icon or button operation of which by a driver is restricted.

With regard to claim 12, the limitations are addressed above. However, Oguchi does not specifically teach: 
- 	the first operation portion comprises at least one virtual key displayed on the touch screen
Brush teaches a system and method to selectively control brightness of information displayed on a Liquid Crystal Display (LCD) [abstract]. Brush also teaches the first operation portion comprises at least one virtual key displayed on the touch screen (Figs. 2-3; [0023] a touch screen; [0026] the user interface 118 may be a touch screen, and may be an integral part of the LCD 116; [0050] a touch screen device). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the vehicle display device as taught by Oguchi, to have provided a vehicular system taught by Brush, to have achieved a method and system for providing a vehicle including a touch screen and a camera for controlling individual brightness of select information items displayed on the LCD. 

With regard to claim 13, the device claim corresponds to the device claim 12, respectively, and therefore is rejected with the same rationale.




 	Claims 8-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Oguchi et al. (U.S. 2008/0052627) in view of Donahoe et al. (U.S. 2019/0250601).
With regard to claim 8, the limitations are addressed above and Oguchi teaches the input operation using the first operation portion (Fig. 1, 11; Fig. 2, 21; Fig. 3A; [0013] it is preferred that a touch panel that forms a touch switch by interlocking with an icon or a button on display, is disposed over a display screen at the display monitor; [0024] the control circuit 11 constituted with a microprocessor; [0031] The user, prompted by instructions provided on the display screen at the display monitor 16, touches a button switch on the panel with his finger so as to perform a setting operation such as destination selection; [0036] the DCU control circuit 21, which executes overall control of the DCU 17, comprises a microprocessor). However, Oguchi does not specifically teach:  
- 	comprises a movement of a slider that has a movable display position on the touch screen and
- 	the processor is configured to, in response to the movement of the slider, cause a movable display position of a corresponding icon on the touch screen to move so as to follow the movement of the slider
Donahoe teaches a graphical user interface for controlling the flight of an aircraft such as an unmanned serial vehicle [abstract]. Donahoe also teaches an input operation comprises a movement of a slider that has a movable display position ([0026] A separate slider element presented in the GUI may allow a user to provide basic inputs to control the altitude; [0057] virtual sliders; [0105] an interactive element for performing a strafe maneuver may be implemented as a slider bar similar to the altitude adjustment element 1410 of FIG. 14.  In some embodiments, a user tapping one of the virtual buttons 1610a-b may cause the UAV 100 to travel a preset distance in a corresponding direction; [0212] slider switches) on the touch screen ([0035] the mobile device 104 may include a touch screen display and an associated GUI for receiving user inputs and presenting information; [0036] a touch screen display) and the processor ([0037] associated subsystems may be implemented as instructions stored in memory and executable by one or more processors; [0073] In some embodiments, the behavioral objective is generated by a processor at the mobile device 104 (e.g., based on instructions associated with the GUI module 404); [0204] processor(s) 4112) is configured to, in response to the movement of the slider, cause a movable display position of a corresponding icon on the touch screen to move so as to follow the movement of the slider ([0025] the user's commands can be very general, such as a command to follow a particular person or object as it moves, or very specific, such as to go up or down.  The motion planning system generates a path or planned trajectory based on the environment sensing system's data combined with the user's commands; [0026] A separate slider element presented in the GUI may allow a user to provide basic inputs to control the altitude; [0057] virtual sliders; [0058] a touch screen and associated display controller may detect contact and any movement or breaking thereof using any of a plurality of touch sensing; [0084] As the people 702a-b and/or the UAV 100 move (thereby causing the view 706 to change) the icons 704a-b will track to follow the detected people 702a-b; [0105] an interactive element for performing a strafe maneuver may be implemented as a slider bar similar to the altitude adjustment element 1410 of FIG. 14.  In some embodiments, a user tapping one of the virtual buttons 1610a-b may cause the UAV 100 to travel a preset distance in a corresponding direction; [0108] as the user drags two fingers together or apart (i.e., pinches), the UAV 100 may move towards or away from a point corresponding with a displayed portion of the view, for example, as indicated by trajectory 1810; [0212] slider switches). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the vehicle display device as taught by Oguchi, to have provided a graphical user interface for controlling aerial vehicles as taught by Donahoe, to have achieved a method and system for adapting the display of icons on a mobile device.

With regard to claim 9, the device claim corresponds to the device claim 8, respectively, and therefore is rejected with the same rationale.

With regard to claim 10, the limitations are addressed above. However, Oguchi does not specifically teach:   
- 	in cases in which an icon including an arrow is displayed on the touch screen, the processor progressively shifts a display position of the arrow within the icon along a direction in which the arrow is pointing
Donahoe teaches a graphical user interface for controlling the flight of an aircraft such as an unmanned serial vehicle [abstract]. Donahoe also teaches in cases in which an icon including an arrow is displayed on the touch screen ([0135] the indication 2910a may include a series of arrows that follow a path of the planned trajectory up to some horizon point in time (e.g., several seconds in the future)…this maneuver is indicated by an upward arrow at a certain point along the indicator 2910b), the processor progressively shifts a display position of the arrow within the icon along a direction in which the arrow is pointing ([0135] the indication 2910a may include a series of arrows that follow a path of the planned trajectory up to some horizon point in time (e.g., several seconds in the future)…this maneuver is indicated by an upward arrow at a certain point along the indicator 2910b). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the vehicle display device as taught by Oguchi, to have provided a graphical user interface for controlling aerial vehicles as taught by Donahoe, to have achieved a method and system for adapting the display of icons on a mobile device.

With regard to claim 11, the device claim corresponds to the device claim 10, respectively, and therefore is rejected with the same rationale.

With regard to claim 14, the limitations are addressed above. However, Oguchi does not specifically teach: 
- 	the second operation portion comprises at least one rotary switch physically provided on the touch screen
Donahoe teaches a graphical user interface for controlling the flight of an aircraft such as an unmanned serial vehicle [abstract]. Donahoe also teaches at least one rotary switch ([0177] such estimations may be based on any of hardware sensors coupled to the gimbal mechanism (e.g., accelerometers, rotary encoders, etc.)) provided on the touch screen ([0026] the user can use simple touch gestures…The user can then use other touch gestures to control altitude; [0035] the mobile device 104 may include a touch screen display and an associated GUI for receiving user inputs and presenting information; [0036] smart phone device that includes a touch screen display; [0057] the interactive display device 402 may comprise a touch-sensitive display system). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the vehicle display device as taught by Oguchi, to have provided a graphical user interface for controlling aerial vehicles as taught by Donahoe, to have achieved a method and system for adapting the display of icons on a mobile device.

With regard to claim 15, the device claim corresponds to the device claim 14, respectively, and therefore is rejected with the same rationale.



Response to Arguments
 	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	The Oguchi reference was incorporated as it teaches an on-vehicle display device that can be operated by pressing buttons or icons displayed at the display device. Oguchi also teaches the first and second images are displayed within a screen and the operation of which a driver is restricted and the image of the icon or button in the second image constantly changes a display position of the icon or button [abstract]. The menu button is not displayed in the driver’s seat-side image which the vehicle is in the traveling state.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171